Citation Nr: 0029213	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for residuals of a radical prostatectomy, 
including incontinence, performed at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  


REMAND

The cited August 1998 rating decision makes reference to 
treatment records from the New York VA Medical Center (VAMC), 
dated from April 1989 through September 1997.  However, the 
claims file contains only treatment records dated prior to 
1983 and from 1998.  In essence, the evidence upon which the 
appealed rating decision was predicated is missing from the 
claims file.  To the extent possible, such evidence should be 
restored to the claims file.

Moreover, the Board observes that, during the pendency of 
this appeal, the provisions of 38 U.S.C.A. § 5107, which 
concern the VA's duty to assist a claimant with the 
development of facts pertinent to his or her claim, have been 
substantially revised.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, the VA may decide a claim for 
benefits without providing assistance only in cases where 
"no reasonable possibility exists that such assistance will 
aid in the establishment of entitlement."  See H.R. 4205, 
The Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  

The Board finds that, as the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
prior provisions of 38 U.S.C.A. § 5107 (West 1991) and is 
therefore applicable under Karnas.  In view of this revision, 
the Board observes that the veteran has not been afforded a 
VA examination to date to determine the question of whether 
or not he incurred any additional disability, including 
incontinence, as a result of a radical prostatectomy 
performed at a VA facility.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all necessary 
actions, to include contacting the New 
York VAMC, to ensure that the cited VA 
medical records, dated from April 1989 
through September 1997, are again 
associated with the veteran's claims 
file.  

2.  The RO should then afford the veteran 
a VA examination, with an appropriate 
examiner, to determine whether he 
incurred additional disability as a 
result of a radical prostatectomy 
performed at a VA facility.  The examiner 
should be provided with the veteran's 
claims file and should review the claims 
file in conjunction with the examination.  
After conducting all tests and studies 
deemed necessary, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the veteran incurred residual 
disability, including incontinence, as a 
result of a radical prostatectomy 
performed at a VA facility.  If this 
question is answered in the affirmative, 
the examiner should indicate whether or 
not such disability represents a 
necessary consequence of the veteran's 
surgery.  All opinions and conclusions 
expressed must be supported by a complete 
rationale in a typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for residuals of 
a radical prostatectomy, including 
incontinence, performed at a VA facility.  
If the determination of this claim 
remains unfavorable to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


